Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-13, 15 and 17-20 drawn to a porous fibril-based material, species A(i): cellulose and species B(ii): a membrane or a film, in the reply filed on 5/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the phrase "disc-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Substitution of “disc-shaped” for disc-like would be deemed necessary to overcome an issue of indefiniteness. 
It is unclear what is meant by another ambient gas.  
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because a person having ordinary skill in the art (PHOSITA) could construe an air layer could be provided on a layer of fibrillar, elongated or disc-shaped colloidal particles and such does not seem within the scope of the claimed invention.  Instead, in view of Applicant’s disclosure, porous fibril-based material comprises a plurality of pores formed between the fibrillar particles with a porosity of 20% or more and a density of from 400 to 950 kg/m3.     Since the air or another ambient gas could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
As to claim 12, the term “preferably” renders the claim indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claims 13, 15, 17 and 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 13 recites the broad recitation of 20-80 % by volume of solids, and the claim also recites “preferably with a maximum of 70% by volume” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 20, the claim raises an issue of indefiniteness because it merely recites a use without any positive steps delimiting how the use is actually practiced.  Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Claim Objections
Claims 19 and 20 are objected because both of the claims depend from claim 1 which is a withdrawn claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014 163028 to Mikami et al. (hereinafter “Mikami”).
Mikami discloses an adsorbent sheet made of cellulose fibers with an average diameter ranging from 20 to 500 nm, said adsorbent sheet comprising a plurality of pores with an average pore size of 0.005 to 5 microns, a porosity of 30 to 70% and a density of 0.5 to 1 g/cc (paragraphs 6, 9, 22 and 23).  In particular, the adsorbent sheet has a porosity of 52% and a density of 0.71 g/cc (table 1, example 7).  
Mikami does not explicitly disclose the cellulose fibers having an average diameter ranging from 150 to 500 nm. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the diameter of the cellulose fiber will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the diameter of the cellulose fiber is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the cellulose fiber having an average diameter in the claimed range motivated by the desire to provide an adsorbent sheet having sufficient strength and great adsorption properties. This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 12, the adsorbent sheet is made of cellulose fibers having an average diameter ranging from 20 to 500 nm, a plurality of pores with an average pore size of 0.005 to 5 microns, a porosity of 30 to 70% and a density of 0.5 to 1 g/cc (pages 2, 4 and 5).  
As to claim 13, the adsorbent sheet has a porosity of 49% (table 1, example 22).  This is a clear indication that the adsorbent sheet contains 51% by volume of solids within the claimed range. 
As to claim 15, the adsorbent sheet with a basis weight of 20.2 g/m2 and a density of 0.71 g/m3 (table 1, example 7) would have a thickness of 28.5 µm. 
20.2 g/m2 : 0.71 g/cm3 = 28.5  µm within the claimed range. 
As to claims 17 and 18, Mikami does not explicitly disclose the adsorbent sheet having a total transmission of less than 90% for a material thickness of 10 µm at a wavelength of 500 nm and a total reflectance of more than 40% of a material thickness of 2.5 µm.  
It appears that the total transmission and total reflectance are dictated by the specific surface area, porosity and density.  Therefore, the examiner takes the position that the total transmission of less than 90% for a material thickness of 10 µm at a wavelength of 500 nm and the total reflectance of more than 40% of a material thickness of 2.5 µm would be present as the specific surface area, porosity and density are within the claimed range as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 19, the adsorbent sheet is obtained by: 
dispersing the cellulose fibers having an average diameter of 20 to 500 nm in water to form an aqueous mixture, 
filtering the aqueous mixture, 
adding ethylene glycol mono-tert butyl ether (EGtBE) in the hydrous web of cellulosed fibers and 
drying the EGtBE containing web to obtain a sheet containing cellulose fibers (page 6). 
Mikami does not disclose a step of separating the colloidal particles into fraction having colloidal particles having a diameter in the range of from 20 to 500 nm because the raw material of the cellulose fibers already has an average diameter of 20 to 500 nm.  
Further, the steps set forth in the claim are directed to product-by-process limitations not as yet shown to produce a patentably distinct porous material. The examiner takes the position that the absorbent sheet of Mikami is slightly different than the claimed porous material prepared by the process set out in the claim, because the prior art adsorbent sheet and the claimed porous material are formed from the same materials, having structural similarity. 
The adsorbent sheet is made of cellulose fibers with an average diameter ranging from 20 to 500 nm, said adsorbent sheet comprising a plurality of pores with an average pore size of 0.005 to 5 microns, a porosity of 30 to 70% and a density of 0.5 to 1 g/cc (paragraphs 6, 9, 22 and 23).  In particular, the adsorbent sheet has a porosity of 52% and a density of 0.71 g/cc (table 1, example 7).  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Mikami. 
As to claim 20, Mikami does not explicitly disclose the adsorption sheet suitable for use in cosmetics, medicaments or solar cells.  However, it appears that the adsorption sheet meets all structural limitations and chemistry required by the claim.  
The adsorbent sheet made of cellulose fibers having an average diameter ranging from 20 to 500 nm, a plurality of pores with an average pore size of 0.005 to 5 microns, a porosity of 30 to 70% and a density of 0.5 to 1 g/cc (paragraphs 6, 9, 22 and 23).  In particular, the adsorbent sheet has a porosity of 52% and a density of 0.71 g/cc (table 1, example 7).   The adsorbent sheet has a specific surface area and a thickness within the ranges disclosed in the specification of the claimed invention.  
Therefore, the examiner takes the position that the adsorption sheet would be suitable for use in cosmetics, medicaments or solar cells as well as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788